Citation Nr: 0009058	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  97-12 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to April 9, 1998 
for the grant of service connection for a psychiatric 
disorder, to include an anxiety disorder and depression.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for seizures, a sleeping disorder, 
and hair loss as a result of VA treatment.

3.  Entitlement to an initial evaluation in excess of 50 
percent for a psychiatric disorder, to include an anxiety 
disorder and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota in November 1996 and October 1998.  

In a May 1997 statement, the veteran indicated that she 
wanted to limit her claim for compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to include only hair loss.  
However, in a June 1997 statement, she indicated that she 
still wanted this claim to encompass seizures and sleep loss.  
As the June 1997 statement was received within one year of 
the RO's November 1996 denial of this claim, the Board will 
consider those disabilities to have been reinstated as part 
of her claim and will consider all three disabilities in 
adjudicating her claim.

The veteran's representative, in a January 1999 VA Form 646 
(Statement of Accredited Representation in Appealed Case), 
requested a VA Travel Board hearing.  However, in a June 1999 
submission, the veteran's representative withdrew the request 
for this hearing and indicated that this case should be sent 
to the Board for disposition.  See 38 C.F.R. § 20.704(e) 
(1999).

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for seizures, a sleeping 
disorder, and hair loss as a result of VA treatment will be 
addressed in both the REASONS AND BASES and REMAND sections 
of this decision.  The claim of entitlement to a higher 
initial evaluation for a psychiatric disorder will be 
addressed in the REMAND section of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's initial claim for service connection for a 
psychiatric disorder was communicated by phone to the RO on 
April 9, 1998; subsequently, in an October 1998 rating 
decision, the RO granted service connection for an anxiety 
disorder and depression, with a 50 percent evaluation 
effective from April 9, 1998.

3.  There is competent medical evidence showing additional 
symptomatology, reported to include seizures, a sleeping 
disorder, and hair loss, as a result of an adverse reaction 
to an interaction of medications prescribed by VA treatment 
providers.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 9, 1998 
for the grant of service connection for a psychiatric 
disorder, to include an anxiety disorder and depression, have 
not been met.  38 U.S.C.A. §§ 5100, 5107 (West 1991); 38 
C.F.R. § 3.400 (1999).

2.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for seizures, a 
sleeping disorder, and hair loss as a result of VA treatment 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an effective date prior to April 9, 1998 
for the grant of service connection for a psychiatric 
disorder

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (1999).  In 
cases involving direct service connection, the effective date 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (1999).  

In addition, a claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation.  The greater benefit will be awarded, unless 
the claimant specifically elects the lesser benefit.  38 
C.F.R. § 3.151(a) (1999).  Moreover, the Secretary has the 
discretion under this regulation to treat every compensation 
claim or vice versa, in accordance with the contents of the 
application and the evidence in support of it.  See Stewart 
v. Brown, 10 Vet. App. 15 (1997).

In this case, the Board has reviewed the claims file and 
finds that the earliest documentation of record of a specific 
intent on the part of the veteran to claim service connection 
for a psychiatric disorder is a VA Report of Contact, dated 
on April 9, 1998.  This report indicates that the veteran, by 
telephone, claimed post-traumatic stress disorder due to 
being raped during service.  In its October 1998 rating 
decision, the RO granted service connection for an anxiety 
disorder and depression and assigned a 50 percent evaluation, 
effective from April 9, 1998.

The Board has considered the veteran's contentions with 
regard to the question of whether an earlier effective date 
for the grant of service connection for a psychiatric 
disorder is warranted.  In a March 2000 submission, she 
argued that an earlier effective date is warranted because 
she first applied for compensation in 1993.  

In this regard, the Board notes that, in November 1993, the 
veteran submitted a VA Form 21-526 (Veteran's Application for 
Compensation or Pension).  In this application, she listed 
multiple disabilities, including recurrent depression and 
completed all of the sections relating to a claim for 
nonservice-connected pension benefits.  She did not 
specifically allege in-service incurrence of any of her 
listed disabilities, and, in response to the portions of the 
application explicitly designated for information pertaining 
to service-connected disabilities, she responded "N/A."  
While the veteran reported an in-service rape during a March 
1994 VA psychiatric examination, she did not in any way 
suggest that her current psychiatric symptomatology was 
service-related but instead related her current problems to 
her recent employment situation and personal life.  
Similarly, no lay statements suggesting a service-related 
etiology for her psychiatric disorder were received from the 
veteran subsequent to the November 1993 application.  The RO 
treated the application as a claim for pension benefits and 
granted this claim in an April 1994 rating decision.

Also, in statements received by the RO in June 1996 and April 
1997, the veteran discussed psychiatric symptoms in relation 
to medications prescribed by VA treatment providers.  These 
statements do not contain any allegations suggesting that a 
current psychiatric disorder was related to service.  In view 
of these statements, the RO addressed the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for aggravation of a psychiatric disorder 
in an April 1998 rating decision but denied the veteran's 
claim for this benefit.      

The Board concedes that the veteran's April 9, 1998 claim for 
service connection for a psychiatric disorder was not her 
first claim for monetary benefits pertaining to this 
disability.  However, her prior claims concerned pension 
benefits and compensation under 38 U.S.C.A. § 1151 (West 1991 
& Supp. 1999), rather than service connection.  There is no 
indication whatsoever that the veteran alleged a psychiatric 
disability related to service prior to April 9, 1998.  As 
noted, a claim by a veteran for pension may be considered to 
be a claim for compensation.  The operative word in this 
regulation is may; VA is not required to interpret claims for 
pension as claims for compensation.  Stewart, 10 Vet. App. at 
18.  According to the contents of the application and the 
evidence supporting it, VA must exercise its discretion in 
determining whether a claim for pension is also a claim for 
compensation.  Id.  In this case, the veteran's 1993 claim 
showed no clear intent on her part to request entitlement to 
service connection for a psychiatric disorder.  There was, 
therefore, nothing that VA could construe as "evidencing a 
belief in entitlement" to compensation for a psychiatric 
disorder.  Under the facts of this case, VA was not obligated 
to consider the veteran's claim for pension in 1993 as a 
claim for disability compensation.  See Stewart, 10 Vet. App. 
at 19.  Moreover, the Board would point out that 38 C.F.R. 
§ 3.400 (1999) sets forth criteria for the determination of 
the effective dates for grants of pension benefits and 
section 1151 compensation that are separate from the criteria 
for the determination of the effective dates in service 
connection cases.  See 38 C.F.R. § 3.400(b) and (i) (1999); 
see also 38 C.F.R. § 3.155(a) (indicating that an informal 
claim for a benefit must identify the benefit in question).

Overall, the Board finds no indication from the record that 
the veteran filed a claim for, or otherwise specified an 
intent to seek, service connection for a psychiatric disorder 
prior to April 9, 1998.  The Board would further point out 
that this claim was received more than one year following the 
veteran's discharge from service.  As such, the claim of 
entitlement to an effective date prior to April 9, 1998 for 
the grant of service connection for a psychiatric disorder, 
to include an anxiety disorder and depression, must be 
denied.  

II.  Entitlement to compensation under 38 C.F.R. § 1151

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for seizures, a sleeping disorder, 
and hair loss as a result of VA treatment is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In 
other words, the Board finds that this claim is plausible and 
capable of substantiation.  The Board has based this initial 
finding on VA treatment records from early 1996, which 
reflect that the veteran suffered from additional 
symptomatology, reported to include seizures, a sleeping 
disorder, and hair loss, as a result of an adverse reaction 
to an interaction of medications prescribed by VA treatment 
providers.  However, for reasons detailed below, the Board 
will not render a decision on the merits of this claim at the 
present time.


ORDER

An effective date prior to April 9, 1998 for the grant of 
service connection for a psychiatric disorder, to include an 
anxiety disorder and depression, is denied.

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for seizures, a sleeping 
disorder, and hair loss as a result of VA treatment is found 
to be well grounded, and the appeal is granted to this extent 
only.


REMAND

The veteran contends that she has experienced additional 
permanent disability as a result of an adverse reaction to 
medication prescribed by VA.  She argues, therefore, that she 
should be provided compensation by VA for seizures, a 
sleeping disorder, and hair loss.  

Th Board notes that the relevant statutory criteria 
applicable to this case appear at 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999), which provides that, if a veteran suffers 
an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service- connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (1999).

Earlier interpretations of this statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151. See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims. 60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1999); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  In this case, the 
veteran's claim for benefits under section 1151 was filed in 
June 1996.  Therefore, under the statute and the opinion of 
the General Counsel cited above, this claim must be 
adjudicated by the RO and the Board under the version of 38 
U.S.C.A. § 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for the claim to be granted.

However, before the Board can reach the merits of this claim 
and the veteran's claim for an increased evaluation for her 
service-connected psychiatric disorder, the Board finds that 
additional development is necessary.  In this regard, the 
Board notes that VA has a duty to assist the veteran in the 
development of facts pertinent to her claims of entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for seizures, a sleeping disorder, and hair loss as a 
result of VA treatment and entitlement to a higher initial 
evaluation for a psychiatric disorder, to include an anxiety 
disorder and depression.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

VA medical records from early 1996 reflect that the veteran 
was prescribed Imipramine by the VA at the same time that she 
was taking Nardil for depression.  The simultaneous use of 
these medications was noted to have produced an adverse 
reaction, and the veteran reported symptoms including sleep 
loss, jitteriness, nausea, and hair loss in conjunction with 
her use of these medications.  To date, however, the veteran 
has not been afforded a VA examination to determine whether 
she incurred any additional permanent disability as a result 
of her adverse reaction to the noted combination of 
medications.

While the veteran was afforded a VA psychiatric examination 
in June 1998, the Board notes that this examination was 
conducted at the time when the pending issue was whether 
service connection was warranted for a psychiatric disorder, 
and the examination report does not contain adequate 
information as to the nature and extent of this disability.  
While the examiner assigned a Global Assessment of 
Functioning (GAF) score of 41 and noted the veteran's history 
of not working since 1993, this same examiner did not render 
an opinion as to whether the veteran's disability precluded 
substantially gainful employment as she has alleged.  Rather, 
the examiner merely concluded that the veteran's rape history 
"contributed significantly to her difficulties in being able 
to function at work and in an intimate relationship with her 
husband."  A further examination, with greater focus on the 
extent to which the veteran's social and occupational 
functioning is affected by her psychiatric disorder, is 
warranted.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature, 
extent, and etiology of her claimed 
residuals of an adverse reaction to 
medications prescribed by VA treatment 
providers in early 1996.  The claims file 
should be made available to the examiner 
prior to the examination, and all tests 
and studies deemed necessary should be 
conducted during the examination.  Based 
on a review of the claims file and the 
examination findings, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
incurred additional chronic and current 
disability, to include seizures, a 
sleeping disorder, and hair loss, as a 
result of her adverse reaction to the 
combination of Imipramine and Nardil.  If 
no residuals of this adverse reaction are 
noted upon examination, the examiner 
should so state.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

2.  The RO should also afford the veteran 
a VA psychiatric examination to determine 
the nature and extent of her current 
psychiatric disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis for all psychiatric disorders 
shown upon examination.  The examiner is 
also requested to offer a detailed 
opinion regarding the effect of the 
veteran's psychiatric disorder on her 
social and occupational functioning, and 
a GAF score should be assigned.  
Specifically, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
service-connected psychiatric disorder 
renders her unable to obtain and maintain 
substantially gainful employment.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The RO should then review the 
examiners' reports to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report(s) 
should be returned to the examiner(s) for 
completion, as the United States Court of 
Appeals for Veterans Claims has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998). 

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) 
for seizures, a sleeping disorder, and 
hair loss as a result of VA treatment; 
and entitlement to a higher initial 
evaluation for a psychiatric disorder, to 
include an anxiety disorder and 
depression.  If the determination of 
either claim remains adverse to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition of the issues in this case.  The 
veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until she is so notified by the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



